                                                              USDC SDNY
UNITED STATES DISTRICT COURT                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                 ELECTRONICALLY FILED
PETER ANDREWS, DREAMBUILDER                                   DOC #: _________________
HOLDINGS, LLC, DREAMBUILDER                                   DATE FILED: 11/12/2019
INVESTMENTS, LLC, LIBERTY HOLDINGS
NYC, LLC, ARETE PORTFOLIO MANAGEMENT,
LLC and PETER ANDREWS on behalf of                                      19 Civ. 8451 (AT)
DREAMBUILDER HOLDINGS, LLC,
DREAMBUILDER INVESTMENTS, LLC,
LIBERTY HOLDINGS NYC, LLC, ARETE
PORTFOLIO MANAGEMENT, LLC,

                              Plaintiffs,

              -against-
                                                                  ORDER TO SHOW CAUSE
PAUL W. VERNER,                                                      FOR ENTRY OF
                                                                   DEFAULT JUDGMENT
                        Defendant.
ANALISA TORRES, District Judge:

        On November 1, 2019, on Plaintiffs’ motion, the Court ordered Defendant to appear at a
hearing on December 2, 2019, at 1:00 p.m., to show cause why a default judgment should not be
entered against him (the “November 1 Order”). ECF No. 22. On November 8, 2019, Defendant
pro se entered an appearance in this case, and moved to adjourn the initial pretrial conference
scheduled for November 25, 2019. ECF Nos. 25, 26. Having reviewed Defendant’s
submissions, it is hereby ORDERED that:

       (1) The initial pretrial conference scheduled for November 25, 2019, is ADJOURNED to
           December 2, 2019, at 1:00 p.m., and consolidated with the show cause hearing
           scheduled for that date and time.

       (2) By November 25, 2019, the parties shall submit a proposed case management plan
           and a joint letter, as required by the Court’s order of September 24, 2019. ECF No.
           8 ¶ 4.

       (3) As required by the November 1 Order, by November 15, 2019, Defendant shall
           respond to Plaintiffs’ motion for default. By November 22, 2019, Plaintiffs shall
           submit their reply, if any.

       (4) Plaintiffs shall not submit the brief ordered in paragraph 6 of the November 1 Order
           addressing the Court’s jurisdiction, the basis for Plaintiffs’ cause of action, and the
           potential impact of the Federal Arbitration Act.
The Clerk of Court is directed to terminate the motion at ECF No. 26.


       SO ORDERED.

Dated: November 12, 2019
       New York, New York




                                               2
